DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 4 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 is indefinite as the terms “deformation-induced phase transformation” and “plastic deformation” are relative terms, which render the claim indefinite.  These terms are not defined by the claim, and the specification does not provide a standard determining the conditions necessary for these terms (for example, strain rate, rolling reduction, a specific temperature), therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, any phase transformation will be considered to meet this limitation. 

Regarding claims 4 and 10, they are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Sengoku et al. (US 3,673,010 A), hereinafter Sengoku, originally of record in the Non-Final Rejection dated February 25, 2021.

Regarding claims 1 and 10, Sengoku teaches an alloy consisting essentially of Fe-Co-Ni-Cr, with all other elements being optionally 0 (Claim 1; Col. 2 Lns. 22-25; i.e. the composition can consist of Fe, Co, Ni and Cr and inevitable impurities) with the composition in the below table.  The specification teaches the composition of the alloying elements defines a medium entropy alloy ([0006]), and the composition claimed is taught by Sengoku, therefore it is a medium entropy alloy.

Element
Limitation (Atom %)
Mass% 
Calc. Atom %+

(Claim 1)
Co
13-25
15-42
~14-41
Ni
13-25
5-16
~5-15
Cr
6-15
3-9
~3-10
Fe
50-64
balance
~34-78

+In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)

Sengoku does not specifically teach deformation-induced phase transformation from a face-centered cubic (FCC) phase into a body-centered cubic (BCC) phase occurs upon plastic deformation, nor wherein the medium-entropy alloy is composed of a combination of a BCC phase and a metastable FCC phase, or is composed of a metastable FCC phase alone, nor wherein a fraction of the metastable FCC phase is 50% or more.  However, Sengoku teaches an identical composition of the alloy (see above discussion) to that which the applicant discloses 
Applicant discloses in [0068]; [0092]-[0095] and Fig. 4 of the originally filed specification where the claimed composition results in a phase of mainly metastable FCC phase before deformation and includes a very small amount of BCC phase.
As Sengoku teaches a substantially identical alloy as that which the applicant claims and discloses as causing the described phase transformation and resulting in a phase of mainly metastable FCC phase before deformation that includes a very small amount of BCC phase (majority FCC), one would reasonably expect the article of Sengoku to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Regarding claim 4, Sengoku teaches each limitation of claims 1 and 10, as discussed above, including where Fe is 57.3 atomic % (Table 1; Sample 5). 57.3% is very close to 57.5% the lower limit in claim 4, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties” (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).

Response to Arguments
Applicant’s cancellation of claims 2, 3, 5-9 and 11-13 with respect to 35 U.S.C. 112(b) rejections of claims 2, 3, 5-9 and 11-13, and 35 U.S.C. 112(d) rejections of claims 5, 6 and 9 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 2-3, 5-9 and 11-13 of February 25, 2021 have been withdrawn. 

Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) rejections of claims 1, 4 and 10.  Applicant argues that “deformation-induced phase transformation and “plastic deformation” are not relative terms.  This is not persuasive, as they are dependent on many factors and can be transformed/deformed to varying degrees, as is well known to one of ordinary skill in the art.  Further, in evidence of the dependence of “deformation-induced phase transformation” on different criteria, Timokhina (“Special Issue ‘Deformation-Induced Phase Transformations in Steels and Non-Ferrous Alloys”’) specifically evidences that deformation induced phase transformations are impacted by external conditions, including strain, strain rate, deformation path and temperature (Pg. 2 [2]).  In evidence of the dependence of “plastic deformation” having dependencies on external factors, Abe (“Introduction”) specifically evidences the deformation is impacted by stress and temperature dependence (Pg. 9 [1]) where the deformation is plastic deformation that has time dependent components (Pg. 3 [1]).

Applicant’s claim amendments and arguments filed with respect to 35 U.S.C. 102(a)(1) rejections in view of Masumoto have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections in view of Masumoto of February 25, 2021 has been withdrawn. 

Applicant’s arguments and claim amendments, with respect to the rejection(s) of claim(s) 35 U.S.C. 102(a)(1) rejections in view of Sengoku have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35. U.S.C. 103 as unpatentable over Sengoku.

Applicant argues that because none of the examples in Sengoku teach a 10 atomic% level of chromium, that the Fe-Co-Ni-Cr system alloy of Sengoku is not equivalent to the claimed medium-entropy alloy.  This is not persuasive because the ranges taught by Sengoku in prima facie case of obviousness exists (MPEP 2144.05 I)).  As the prior art of Sengoku is well aware of the composition claimed by applicant, as shown by the overlap, it is obvious that Sengoku further reads on the claimed features of deformation-induced phase transformation from a FCC phase into a BCC phase upon plastic deformation and that the medium-entropy alloy is composed of a combination of a BCC and FCC phase.

Applicant further argues to unexpected results, which is not persuasive as it is the position of the office that the composition in the instant claims as presently recited is obvious in view of Sengoku (as discussed in the above 35 U.S.C. 103 rejection) and is expected to have the same properties as those claimed by applicant, absent evidence to the contrary.   The art presently cited is well aware of the composition and therefore inherent properties as claimed by applicant.  In addition, no specific evidence is referenced or proffered, and as such there is no persuasive argument that any alleged difference in results are unexpected and unobvious and of both statistical and practical significance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784